tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service date jay z4 person to contact identification_number contact telephone number telephone fax ein certified mail -return receipt requested dear inure to you have not established that you have operated exclusively for an exempt_purpose this is a final_determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective february i 20xx for the following reasons you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings the benefit of private shareholders or individuals organizations described in r c sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose as such you failed to meet the requirements of r c sec_501 and sec_1 c -i a in that you failed to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 contributions to your organization are revenue code effective february 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed no longer deductible under sec_170 of the internal with the appropriate service_center for the year ending date and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses please contact the clerk of the respective court for rules and the united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayer_advocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosures publication director eo examinations yi department of the treasury internal_revenue_service tax exempt and government entities exempt_organizations examinations pa ember taxpayer_identification_number eee form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date uil certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f lf you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely acting director exempt_organizations examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended january 20xx issues does income_tax under internal_revenue_code code sec_501 continue to qualify for exemption from federal facts history - incorporation attachment third article states monies for any educational needs for eamed by group members working on a volunteer basis incorporated on march 20xx in ’s articles of is organized to provide students and families all monies will be original bylaws attachment provide no information regarding specific purposes or activities the bylaws are not dated but were included with exemption application submitted form_1023 attachment application_for recognition of exemption under sec_501 to the internal_revenue_service irs on november 19xx support sources stated its support will be fundraising program and question asks about public donations all programs are to be conducted on a volunteer basis question asks for a description of provided an attachment the attachment provided four fundraising programs the narrative description in part ii activities and operational information question states in part students and parents will work on a volunteer basis time logs are kept of the hours worked this organization will receive money from the above described service organizations based on the number of hours worked this organization will help financially in all aspects of educational needs students may receive money for scholarships educational supplies equipment and educational travel part ill technical requirement scholarships benefits student aid etc and completed schedule h line 1a states the scholarships will be issued for educational_purposes it will be a gift based largely on personal accomplishment and overall needs recipients will be chosen by a committee no one will be prohibited from applying and one will be discriminated against the scholarships will be administered through a written process and students will be required to submit proof of school term completion before the grant is sent to the college’s financial aid office provided a short description of each program and indicates it will provide or administer department of the treasury - internal_revenue_service form 886-a crev page of department of the treasury - internal_revenue_service schedule no or exhibit form 886a name of taxpayer explanation of items year period ended january 20xx provided a subsequent letter attachment to the irs to provide proposed activities item states in part that a five clarification and details of member committee will select the recipients of the scholarships and none of the committee members will be in a position to derive private benefit directly or indirectly ltem states in part that some grants will be made to children or other persons however the individuals will follow the same criteria the irs issued letter attachment dated april 20xx recognizing an exempt_organization under code sec_501 and as a public charity under code sec_509 as current examination - conversation that he would not permit revenue_agent with representative officers stated in a phone to conduct an interview ’ current bylaws attachment states in part that it was formed to create an avenue to help fund the cost of educational activities and fee members working on a volunteer basis will earn all monies for monies will cover educational fees discussed in the rules and regulations of the group funds can be used for state certified educational venues from kindergarten through college funds are allocated based on a member's contribution to the group and a member must be active to make requests a flyer attachment soliciting membership into to volunteer with the group staffing concessions at flyer states the benefit for joining for educational expenses and list examples including college tuition states a participant can join the is active member can request payments organizes workers usually parents of students to staff concessions stands at arenas hosting professional sporting events in the provided two contracts related to the concession staffing one contract is with attachment and the other with attachment area the receive respectively the commissions will be paid to x and y in commissions based on alcohol and non-alcohol sales on a weekly basis first page commission sec_3 states will the will receive x commission based on food and alcohol sales for working one type of concession stand contract contributions sec_4 states form 886-a crev department of the treasury - internal_revenue_service page of form 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer explanation of items year period ended january 20xx portable concession stands the contribution will be paid to the event will receive commission based on beer sales for working beer within days of did not provide the exact accounting_method it uses to track the worker’s participation and credit_amount provided to the individual’s account but did provide a brief description attachment credits a corresponding dollar value and makes disbursement from the worker’s account to pay directly or reimburses the worker for what educational expenses the workers accumulate a credit by working the concession stands on behalf of and receive disbursements limited to the credit_amount tracks the number of hours worked and considers profit loss statement attachment for the period under examination shows which represents statement does not show any scholarship expense of paid a combined total of dollar_figuredollar_figure to revenue the profit loss general ledger attachment money out section for the period beginning xx to xx and the money out section beginning xx to xx attachment show the disbursements the notes provide a category date amount and references the payee the categories are similar to the categories described in the flyer the disbursements for the period under examination were tabulated attachment which represents of and total dollar_figure expenses the general ledger does not show any scholarship expenses law code sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual federal tax regulations federal tax regulations regulations sec_1_501_c_3_-1 states in part that in order to be exempt as an organization described in code sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 if an organization fails to meet either the form 886-a rev department of the treasury - internal_revenue_service page of form_886 a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer explanation of items year period ended january 20xx regulations sec_1_501_c_3_-1 states in part that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders regulations sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes in capital gymnastics booster club v commissioner t c memo a booster organization operated similarly to was to conduct fundraising activities and provide a dollar credit via a point system to the participating members the court found the booster club provided a benefit and inurement to its members disqualifying the club from tax exemption under code sec_501 the booster club primary function taxpayer’s position has not provided a definitive position at the time this report was prepared government's position does not continue to qualify for exemption from federal_income_tax under code sec_501 because it failed to demonstrate that it is organized and operated exclusively for a charitable purpose and its net_earnings inure to the benefit of its members paying for educational activities and fees depending on facts and circumstances may be charitable in this case it is not because did not demonstrate the recipients or benefactors were a charitable_class did not prepare a concise statement to detail its processes to distribute support but the process can be sewn together from the partial and incremental information it provided form 886-a cev department of the treasury - internal_revenue_service page of form 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer explanation of items year period ended january 20xx the third article does not provide any details as to how the money will be earned by group members working on a volunteer basis the article does not provide any detail as to what constitutes educational needs the article does not provide any detail of how or what students and or families will be selected for receive support the narrative in part il of form_1023 states students and parents will work on a will receive volunteer basis time logs will be kept of all the hours worked and compensation based on the number of hours worked the narrative does not mention a credit_amount to be provided to a worker for hours worked the narrative states will help financially in all aspects of educational needs students may receive money for scholarships educational supplies equipment and educational travel the narrative does provide details as to what constitutes educational needs educational supplies educational equipment or educational travel the narrative does not provide any detail of the recipient selection process and it does not mention that the benefits will only be provided to the workers or the worker's children did not provide any support to demonstrate that it issued scholarships in the method described on schedule h the assistance provided by is not available to all students as stated on schedule h its only available to ‘those who work the concessions stands as stated in flyer the current bylaws do not describe a charity purpose but rather describe activities similar to a staffing agency the bylaws state members work to earn monies for but the workers are considered volunteers on the member's time contribution to the group and the funds are ultimately provided to the workers distributions can only be made to active members meaning only to individuals that worked the concession stands funds are allocated based the credit earned by the workers is no different than compensation the compensation is not provided directly to the worker but instead circumvented and applied directly to a worker's expense the end result is a financial benefit to the workers regardless of the method received the arrangement is no different than the arrangements provided by staffing agencies to their clients the staffing agency provides workers for a client the client pays the staffing agency and the staffing agency pays the worker the disbursements classified as reimbursements are not true reimbursements because the expenses were not incurred in the course of performing business for benefit regardless of the name given to the transaction or method of payment the individual received a financial gain from working the concession stands form 886-a rev department of the treasury - internal_revenue_service page of department of the treasury - internal_revenue_service schedule no or exhibit form_8 a explanation of items name of taxpayer year period ended january 20xx the examination established that received of its expenses for non-charitable purposes of its revenue from non-charitable activities and disbursed at least does not receive any public donations private benefit exists because provides a financial benefit to its members only did not provide any documentation to show any distributions other than to its members however even if documentation was provided to show a charitable distribution it would not erase the existence of private benefit to its members conclusion does not continue to qualify for exemption under code sec_501 because it is not organized or operated for any charitable purpose s and its tax exempt recognition should be revoked effective on february 20xx form 886-a rev department of the treasury - internal_revenue_service page of
